The offense is arson; penalty, assessed at confinement in the penitentiary for ten years.
It is charged in the indictment that the appellant, A. J. Midgett, "did then and there unlawfully and wilfully set fire to and burn the house of J. W. Dooley, there situate." In the second count it is charged that appellant "did then and there unlawfully and wilfully set fire to and burn a house there situate and then and there owned and occupied by and in the possession of J. W. Dooley, against the peace and dignity of the State."
The trial was had before a jury upon a plea of not guilty.
The record is before this court without statement of facts or bills of exception.
The court delivered a written charge to which the appellant, through his counsel, presented some exceptions. In the absence of a statement of facts we are unable to perceive any fault in the charge which would justify a reversal or demand discussion. Likewise, the complaint as to the sufficiency of the evidence is manifestly unavailable for the reason that the testimony heard upon the trial is not brought up for review.
The motion for new trial contains averments which in the absence of the statement of facts cannot be appraised.
The sentence is regular and condemns appellant to suffer confinement in the State penitentiary for a period of not less than two nor more than ten years.
Finding no error, the judgment is affirmed.
Affirmed. *Page 366